Title: To Thomas Jefferson from Albert Gallatin, 3 September 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department Septer. 3d 1808
                  
                  I have the honor to enclose a statement shewing the situation of collection of the arrears of direct tax & internal revenues in the several districts, together with some notes on the subject by Daniel Sheldon the principal clerk on that branch in this Department. And I beg leave respectfully to submit the propriety of abolishing from and after the 1st. day of October next the offices of Supervisor or acting Supervisor in the districts of Rhode Island, Vermont, New York, New Jersey, and Virginia, and to transfer in Kentucky the duties of Supervisor to the Marshal with a salary of 250 dollars, including clerk hire. I would also propose that the allowance for clerk hire should be abolished altogether in Maryland & reduced to 250 dollars in each of the districts of Pennsylvania, South Carolina & Georgia, and that from and after the 1st. day of January next, the duties of Supervisor should in North Carolina be transferred to the Marshal. I hope that within a short time it will be practicable to abolish even the offices of acting Supervisors in every State. Yet Georgia & Kentucky are still in a situation which prevents any immediate decision.
                  I have the honor to be with the highest respect Sir Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               